Dismissed; Opinion Filed September 3, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01553-CV

                  PHYLLIS SLICKER, Appellant
                             V.
      WILLIAM SLICKER AND LESLIE G. MARTIN, P.C., Appellees

                On Appeal from the 330th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-11-15742

                         MEMORANDUM OPINION
               Before Justices Schenck, Osborne, and Partida-Kipness
                             Opinion by Justice Schenck
      Appellant’s brief in this case is overdue. By postcard dated June 30, 2020,

we notified appellant the time for filing appellant’s brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a

brief, filed an extension motion, or otherwise corresponded with the Court regarding

the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE
191553F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

PHYLLIS SLICKER, Appellant                   On Appeal from the 330th Judicial
                                             District Court, Dallas County, Texas
No. 05-19-01553-CV          V.               Trial Court Cause No. DF-11-15742.
                                             Opinion delivered by Justice
WILLIAM SLICKER AND LESLIE                   Schenck. Justices Osborne and
G. MARTIN, P.C., Appellees                   Partida-Kipness participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

     It is ORDERED that appellees WILLIAM SLICKER AND LESLIE G.
MARTIN, P.C. recover their costs of this appeal from appellant PHYLLIS
SLICKER.


Judgment entered this 3rd day of September, 2020.




                                       –3–